DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 04/07/2022, with respect to Claim Rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1-14 has been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a system comprising: 
a factory interface; 
a brush box; and 
a drying environment disposed between the factory interface and the brush box, wherein the drying environment comprises: 
a dryer comprising a lid having a first dryer opening and a second dryer opening, wherein the lid is configured to receive at least one substrate into the dryer through the first dryer opening and to allow the at least one substrate to exit the dryer through the second dryer opening; 
a top portion that encloses a region that is located above the dryer within the drying environment, the top portion having a drying environment opening between the drying environment and the factory interface; 
at least one sliding door having a length and a width, the at least one sliding door positioned within the drying environment, wherein the at least one sliding door is configured to move upwards to a position within the top portion such that the length of the at least one sliding door covers the entirety of the drying environment opening to isolate the drying environment from the factory interface, and is configured to move downwards to a position such that the length of the at least one sliding door is entirely below the drying environment opening while the at least one substrate is within the drying environment; and 
a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although AAPA (Application Admitted Prior Art) discloses “a system comprising: a factory interface; a brush box; and a drying environment disposed between the factory interface and the brush box, wherein the drying environment comprises: a dryer comprising a lid having a first dryer opening and a second dryer opening, wherein the lid is configured to receive at least one substrate into the dryer through the first dryer opening and to allow the at least one substrate to exit the dryer through the second dryer opening; a top portion that encloses a region that is located above the dryer within the drying environment, the top portion having a drying environment opening between the drying environment and the factory interface; ....”, however AAPA does not disclose the limitations of “... at least one sliding door having a length and a width, the at least one sliding door positioned within the drying environment, wherein the at least one sliding door is configured to move upwards to a position within the top portion such that the length of the at least one sliding door covers the entirety of the drying environment opening to isolate the drying environment from the factory interface, and is configured to move downwards to a position such that the length of the at least one sliding door is entirely below the drying environment opening while the at least one substrate is within the drying environment; and a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening.”
Therefore, allowance of claims 1-7 is indicated because the prior art of record does not show or fairly suggest ... at least one sliding door having a length and a width, the at least one sliding door positioned within the drying environment, wherein the at least one sliding door is configured to move upwards to a position within the top portion such that the length of the at least one sliding door covers the entirety of the drying environment opening to isolate the drying environment from the factory interface, and is configured to move downwards to a position such that the length of the at least one sliding door is entirely below the drying environment opening while the at least one substrate is within the drying environment; and a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening in combination with the structural elements and/or method steps recited in at least claims 1-7.
As to claim 8, the prior art of record fails to disclose or suggest alone or in combination as claimed a system comprising: a factory interface; a brush box; and a drying environment disposed between the factory interface and the brush box, wherein the drying environment comprises: a dryer, comprising: a lid having a first dryer opening and a second dryer opening, wherein the lid is configured to receive at least one substrate into the dryer through the first dryer opening and allow the at least one substrate to exit the dryer through the second dryer opening; a rinsing portion having a tube of liquid; andPage 3PATENT Seial No. 16/423,661Atty. Dkt. No. APPM/44016681USa drying portion having a plurality of spray bars located directly above the tube of liquid; a top portion that encloses a region that is located above the dryer within the drying environment, the top portion having a drying environment opening between the drying environment and a factory interface; a sliding door having a length and a width positioned within the drying environment, wherein: the sliding door is positioned below the top portion such that at least a portion of the length is below the drying environment opening while the at least one substrate is below the plurality of spray bars; and the sliding door is positioned within the top portion such that the length of the sliding door covers the entirety of the drying environment opening to isolate the drying environment from the factory interface while the at least one substrate is raised past the plurality of spray bars; and a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although AAPA (Application Admitted Prior Art) discloses “a system comprising: a factory interface; a brush box; and a drying environment disposed between the factory interface and the brush box, wherein the drying environment comprises: a dryer, comprising: a lid having a first dryer opening and a second dryer opening, wherein the lid is configured to receive at least one substrate into the dryer through the first dryer opening and allow the at least one substrate to exit the dryer through the second dryer opening; a rinsing portion having a tube of liquid; and ...; a top portion that encloses a region that is located above the dryer within the drying environment, the top portion having a drying environment opening between the drying environment and a factory interface; ....”, however AAPA does not disclose the limitations of “...Page 3PATENT Seial No. 16/423,661Atty. Dkt. No. APPM/44016681USa drying portion having a plurality of spray bars located directly above the tube of liquid; ...; a sliding door having a length and a width positioned within the drying environment, wherein: the sliding door is positioned below the top portion such that at least a portion of the length is below the drying environment opening while the at least one substrate is below the plurality of spray bars; and the sliding door is positioned within the top portion such that the length of the sliding door covers the entirety of the drying environment opening to isolate the drying environment from the factory interface while the at least one substrate is raised past the plurality of spray bars; and a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening.”
Therefore, allowance of claims 8-14 is indicated because the prior art of record does not show or fairly suggest a drying portion having a plurality of spray bars located directly above the tube of liquid; ...; a sliding door having a length and a width positioned within the drying environment, wherein: the sliding door is positioned below the top portion such that at least a portion of the length is below the drying environment opening while the at least one substrate is below the plurality of spray bars; and the sliding door is positioned within the top portion such that the length of the sliding door covers the entirety of the drying environment opening to isolate the drying environment from the factory interface while the at least one substrate is raised past the plurality of spray bars; and a rotation platform within the top portion, wherein the rotation platform is configured to transfer the at least one substrate to the factory interface through the dryer environment opening in combination with the structural elements and/or method steps recited in at least claims 8-14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        



/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762